DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 06/06/2022.
Claims 1 – 20 are currently pending.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 8, 15, a method, system or resolving entity records of a master data management (MDM) system including the teaching of “receiving, by one or more processors, a first score associated with matching attributes between respective pairings of entity records of a plurality of entities of master data of an MDM system, wherein the first score is based on categorical and demographic entity data; identifying, by the one or more processors, a set of unresolved entity records, wherein the first score between the pairings of respective entity records of the set of unresolved entity records is above a lower threshold score and below an upper threshold score; generating, by the one or more processors, a second score associated with relationship attributes between the pairings of the respective entity records of the set of unresolved entity records, wherein the second score is based on relationships, common groupings, and hierarchical structure between the pairings of the respective entity records and with other entity records, which are included in the master data of the MDM system; generating, by the one or more processors, an overall score by combining the first score and the second score for the pairings of the respective entity records of the set of unresolved entity records; determining, by the one or more processors, whether the overall score associated with the pairings of the respective entity records of the set of unresolved entity records exceeds the upper threshold; and responsive to the overall score of a pair of entity records of the set of unresolved entity records exceeding the upper threshold, combining, by the one or more processors, information of the pair of entity records of the set of unresolved entity records into a single entity record”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161